Citation Nr: 9935357	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether the claim of service connection for 
hyperthyroidism as secondary to service-connected rheumatic 
heart disease is well grounded.

2.  Whether the claim of service connection for 
cerebrovascular accident as secondary to service-connected 
rheumatic heart disease is well grounded.

3.  Whether the claim of entitlement to compensation benefits 
for cerebrovascular accident and heart disease under the 
provisions of 38 U.S.C.A. § 1151 is well grounded.

4.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently evaluated as 60 percent disabling.

5.  Entitlement to a temporary total disability rating 
pursuant to the provisions of 38 C.F.R. § 4.29 (1999) based 
upon VA hospitalization from January 16, 1995, to
May 27, 1995.

6.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claims of 
entitlement to service connection for hypothyroidism as 
secondary to service-connected rheumatic heart disease as not 
well grounded; service connection for cerebrovascular 
accident secondary to service-connected rheumatic heart 
disease as not well grounded; compensation benefits for 
cerebrovascular accident and heart disease under the 
provisions of 38 U.S.C.A. § 1151 as not well grounded; a 
rating in excess of 30 percent for rheumatic heart disease; a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.29; and special monthly compensation based 
upon the need for aid and attendance or by reason of being 
housebound.  A notice of disagreement with that rating action 
was received in February 1996.  A statement of the case was 
issued in May 1996.  A substantive appeal, addressing all the 
above claims, was received in July 1996.  

Additional VA medical records were received in June 1997.  VA 
compensation examinations were conducted in August and 
December 1997.  Thereafter, a rating decision of February 
1998 granted service connection for cerebrovascular accident 
with left hemiparesis, evaluated as 100 percent from January 
16, 1995, through
July 31, 1995, with a 60 percent rating effective August 1, 
1995; the RO also granted an increased disability evaluation 
of 60 percent for rheumatic heart disease, effective January 
16, 1995, and special monthly compensation based upon the 
need for aid and attendance.  However, the RO confirmed and 
continued the denial of service connection for 
hyperthyroidism secondary to rheumatic heart disease, as not 
well grounded.  A supplemental statement of the case was 
issued in February 1998.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1946 to June 1947.  

2.  On July 18, 1996, the veteran's representative submitted 
a substantive appeal on behalf of the veteran.  This 
substantive appeal was signed by the veteran's 
representative, and not by the veteran himself.  

3.  As noted above, by a rating action in February 1998, the 
RO granted full benefits for four of the six issues on 
appeal.  

4.  On September 16, 1998, prior to the promulgation of a 
decision in the appeal, the veteran's representative 
completed a Statement of Accredited Representation in 
Appealed Case (VA Form 646), indicating that the veteran 
wished to withdraw his appeal as to all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the ase has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal, filed by the appellant personally, 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In this case, the veteran's representative filed the 
substantive appeal on behalf of the veteran in July 1996; 
and, under the law, has properly withdrawn this appeal.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration before the Board at this time.  
38 U.S.C.A. § 7104.

In view of the foregoing, the Board does not have 
jurisdiction to review this appeal any further, and it is 
dismissed, without prejudice.  



ORDER

The appeal, as to all issues, is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

